                           IN THE UNITED STA TES BANKRUPTCY COURT                                                        ENTERED
                             FOR THE SOUTHERN DISTRICT OF TEXAS                                                          08/08/2019
                                      HOUSTON DIVISION

                                                         §
In re:                                                   §        Chapter 11
                                                         §
HALCON RESOURCES                                         §
CORPORATION, et al.,                                     §        Case No. 19-34446 (DRJ)
                                                         §
                    Debtors. 1                           §        (Jointly Administered)
                                                         §        Re: Docket No. JS

            ORDER PURSUANT TO 11 U.S.C. §§ lOS(a), 363(b), AND 365(a)
           AND FED. R. BANKR. P. 6006 FOR AN ORDER (I) AUTHORIZING
      ASSUMPTION OF PURCHASE AND SALE AGREEMENT, (II) APPROVING ALL
        OBLIGATIONS THEREUNDER, AND (IID GRANTING RELATED RELIEF

                    Upon the motion, dated August 7, 2019 (the "Motion"),2 of Halcon Resources

Corporation and its affiliated debtors in the above-captioned chapter 11 cases, as debtors and

debtors in possession (collectively, the "Debtors"), for entry of an order pursuant to sections

l 0S(a), 363(b ), and 365(a) of the Bankruptcy Code and Bankruptcy Rule 6006 (i) authorizing the

Debtors to assume the Fernandes PSA, (ii) approving payment of all obligations thereunder in

accordance with the terms of the Fernandes PSA, and (iii) granting related relief, all as more fully

set forth in the Motion ; and upon consideration of the Conly Declaration; and this Court having

jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157

and 1334; and consideration of the Motion and the requested relief being a core proceeding

pursuant to 28 U .S .C. § l 57(b ); and it appearing that venue is proper before this Court pursuant to

28 U .S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided ; and


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor' s federal tax identification
number, as applicable, are : Halcon Resources Corporation (0684), Halcon Resources Operating, Inc. (4856), Halcon
Holdings, Inc . (5102), Halcon Energy Prope11ies, Inc. (5292), Halcon Permian, LLC (6 153), Halcon Field Services,
LLC (0280), and Halcon Operating Co., Inc. (3588). The Debtors ' mailing address is I 000 Louisiana St., Suite 1500,
Houston, TX 77002.
2   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Motion .
such notice having been adequate and appropriate under the circumstances, and it appearing that

no other or further notice need be provided; and this Court having reviewed the Motion; and this

Court having held a hearing to consider the relief requested in the Motion; and all objections, if

any, to the Motion have been withdrawn, resolved, or overruled; and this Court having determined

that the legal and factual bases set fo11h in the Motion establish just cause for the relief granted

herein; and it appearing that the reliefrequested in the Motion is in the best interests of the Debtors

and their respective estates and creditors; and upon all of the proceedings had before this Court

and after due deliberation and sufficient cause appearing therefor,

               IT IS HEREBY ORDERED THAT

               1.      The Motion is granted as set forth herein.

               2.      The Debtors are authorized, pursuant to sections I 05(a), 363(b ), and 365(a)

of the Bankruptcy Code, to assume the Fernandes PSA, perform all of their obligations thereunder,

and implement the actions contemplated thereby, including the payment of the additional earnest

money, as provided in the Fernandes PSA, and effective as of the date of entry of this Order, the

Fernandes PSA is assumed pursuant to section 365(a) of the Bankruptcy Code.

               3.      There being no default existing under the Purchase and Sale Agreement, the

Debtors are not required to satisfy the requirements of section 365(b)( 1) of the Bankruptcy Code.

Accordingly, the Debtors are not required to (i) cure, or provide adequate assurance that the

Debtors will promptly cure, any default under the Fernandes PSA, (ii) compensate, or provide

adequate assurance that the Debtors will promptly compensate, any party for any actual pecuniary

loss resulting from any default, or (iii) provide adequate assurance of future performance of the

Fernandes PSA.




                                                  2
                    4.         The Debtors are granted all rights and remedies provided to them under the

Fernandes PSA, including the right to specifically enforce the Fernandes PSA in accordance with

its terms .

                     5.        The Fernandes PSA is and shall be binding and enforceable against the

parties thereto in accordance with its terms.

                     6.        Notice of the Motion is adequate under Bankruptcy Rule 6004(a).

                     7.        Notwithstanding the provisions of Bankruptcy Rule 6004(h), this Order

shall be immediately effective and enforceable upon its entry.

                     8.        The Debtors are authorized to take all actions necessary or appropriate to

carry out the relief granted in this Order.

                     9.        This Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, or enforcement of this Order.


Dated: __.A._'-'L-•--=\a-=-•___,t:/E.....__ _,, 2019
       Houston, Texas




                                                         ,,
                                                         .)
